


                                         EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated as of February 27, 2012, is between Dice Inc., a Delaware
corporation (the “Company”), with its principal place of business at 1040 Avenue
of the Americas, New York, NY, and Bennett Smith, an individual residing
at______________________________________ (the “Employee”).
In consideration of the Company securing the services of the Employee and the
Employee's undertaking employment with the Company, the Company and the Employee
hereby agree to be bound by and comply with the following terms and conditions
and agree as follows:
Section 1.At-Will Employment. Employee acknowledges and agrees that his
employment status is that of an employee-at-will and that Employee's employment
may be terminated by the Company or the Employee at any time with or without
cause, subject to the terms and conditions in the Addendum hereto.


Section 2.Compensation. In consideration of the services to be rendered
hereunder, the Employee shall be paid in accordance with the Addendum hereto.


Section 3.Employee Inventions and Ideas.


(a)The Employee will maintain current and adequate written records on the
development of, and disclose to the Company, all Inventions (as defined herein).
“Inventions” shall mean all ideas, potential marketing and sales relationships,
inventions, copyrightable expression, research, plans for products or services,
marketing plans, computer software (including, without limitation, source code),
computer programs, original works of authorship, characters, know-how, trade
secrets, information, data, developments, discoveries, improvements,
modifications, technology, algorithms and designs, whether or not subject to
patent or copyright protection, made, conceived, expressed, developed, or
actually or constructively reduced to practice by the Employee solely or jointly
with others during the term of the Employee's employment with the Company, which
refer to, are suggested by, or result from any work which the Employee may do
during his employment, or from any information obtained from the Company or any
affiliate of the Company.


(b)The Inventions shall be the exclusive property of the Company, and the
Employee acknowledges that all of said Inventions shall be considered as “work
made for hire” belonging to the Company. To the extent that any such Inventions,
under applicable law, may not be considered work made for hire by the Employee
for the Company, the Employee hereby agrees to assign and, upon its creation,
automatically and irrevocably assigns to the Company, without any further
consideration, all right, title and interest in and to such materials,
including, without limitation, any copyright, other intellectual property
rights, moral rights, all contract and licensing rights, and all claims and
causes of action of any kind with respect to such materials. The Company shall
have the exclusive right to use the Inventions, whether original or derivative,
for all purposes without additional compensation to the Employee. At the
Company's expense, the Employee will assist the Company in every proper way to
perfect the Company's rights in the Inventions and to protect the Inventions
throughout the world, including, without limitation, executing in favor of the
Company or any designee(s) of Company patent, copyright, and other applications
and assignments relating to the Inventions. The Employee agrees not to challenge
the validity of the ownership by the Company or its designee(s) in the
Inventions.




--------------------------------------------------------------------------------






(c)Should the Company be unable to secure the Employee's signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention, whether due
to the Employee's mental or physical incapacity or any other cause, the Employee
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Employee's agent and attorney in fact, to
act for and in the Employee's behalf and stead and to execute and file any such
document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Employee.


Section 4.Proprietary Information.


(a)The Employee will not disclose or use, at any time either during or after the
term of employment, except at the request of the Company or an affiliate of the
Company, any Confidential Information (as herein defined). “Confidential
Information” shall mean all Company proprietary information, technical data,
trade secrets, and know-how, including, without limitation, research, product
plans, customer lists, customer preferences, marketing plans and strategies,
software, development, inventions, discoveries, processes, ideas, formulas,
algorithms, technology, designs, drawings, business strategies and financial
data and information, including, but not limited to Inventions, whether or not
marked as “Confidential.” “Confidential Information” shall also mean any and all
information received by the Company from customers, vendors and independent
contractors of the Company or other third parties subject to a duty to be kept
confidential.


(b)The Employee hereby acknowledges and agrees that all personal property,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof, Confidential Information as defined in Section 4(a) above, and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment, including, without limitation, records and any other
materials pertaining to Inventions, belong to the Company and shall be promptly
returned to the Company upon termination of employment. Following termination,
the Employee will not retain any written or other tangible or electronic
material containing any Confidential Information or information pertaining to
any Invention.


Section 5.Limited Agreement Not to Compete.


(a)While employed by the Company and for a period of nine (9) months after the
termination of the Employee's employment with the Company, the Employee shall
not, directly or indirectly, as an employee, employer, consultant, agent,
principal, partner, manager, stockholder, officer, director, or in any other
individual or representative capacity, engage or participate in any business
that is competitive with the business of the Company. Notwithstanding the
foregoing, the Employee may own less than two percent (2%) of any class of stock
or security of any corporation, which competes with the Company listed on a
national securities exchange.


(b)While employed by the Company and for a period of twelve (12) months after
the termination of the Employee's employment with the Company, the Employee
shall not, directly or indirectly, solicit for employment any person who was
employed by the Company at the time of the Employee's termination from the
Company.


Section 6.Company Resources. Other than incidental personal use, the Employee
may not use any Company equipment for personal purposes without written
permission from the Company.




--------------------------------------------------------------------------------




The Employee may not give access to the Company's offices or files to any person
not in the employ of the Company without written permission of the Company.


Section 7.Post-Termination Period. Because of the difficulty of establishing
when any idea, process or invention is first conceived or developed by the
Employee, or whether it results from access to Confidential Information or the
Company's equipment, facilities, and data, the Employee agrees that any idea,
invention, research, plan for products or services, marketing plan, computer
software (including, without limitation, source code), computer program,
original work of authorship, character, know-how, trade secret, information,
data, developments, discoveries, technology, algorithm, design, patent or
copyright, or any improvement, rights, or claims relating to the foregoing,
shall be presumed to be an Invention if it is conceived, developed, used, sold,
exploited or reduced to practice by the Employee or with the aid of the Employee
within one (1) year after termination of employment. The Employee can rebut the
above presumption if he proves the idea, process or invention (i) was first
conceived or developed after termination of employment, (ii) was conceived or
developed entirely on the Employee's own time without using the Company's
equipment, supplies, facilities, personnel or Confidential Information, and
(iii) did not result from or is not derived directly or indirectly, from any
work performed by the Employee for the Company or from work performed by another
employee of the Company to which the Employee had access.


Section 8.Injunctive Relief. The Employee agrees that the remedy at law for any
breach of the provisions of Section 3, Section 4 or Section 5 of this Agreement
shall be inadequate, the Company will suffer immediate and irreparable harm, and
the Company shall be entitled to injunctive relief in addition to any other
remedy at law which the Company may have.


Section 9.Severability. In the event any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
unenforceable, the other provisions of this Agreement shall remain in full force
and effect.


Section 10.Survival. Sections 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 and
the Addendum survive the termination of this Agreement.


Section 11.Representations and Warranties. The Employee represents and warrants
that the Employee is not under any obligation to any third party which could
interfere with the Employee's performance under this Agreement, and that the
Employee's performance of his obligations to the Company during the term of his
employment with the Company will not breach any agreement by which the Employee
is bound not to disclose any proprietary information including, without
limitation, that of former employers; provided that notwithstanding the
foregoing, in the event employee determines that an action which the Company
requests him to pursue would cause him to violate any such agreement, so informs
the Company, and the Company instructs him to proceed with such action,
Employees proceeding with such action shall not be deemed to be a violation of
this representation and warranty.


Section 12.Governing Law. The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to its conflict of
law rules.


Section 13.General. This Agreement supersedes and replaces any existing
agreement between the Employee and the Company relating generally to the same
subject matter, and may be modified only in a writing signed by the parties
hereto. Failure to enforce any provision of the Agreement shall not constitute a
waiver of any term herein. This Agreement contains the entire agreement between




--------------------------------------------------------------------------------




the parties with respect to the subject matter herein. The Employee agrees that
he will not assign, transfer, or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any purported assignment, transfer, or disposition shall be null and
void. Nothing contained in this Agreement shall prevent the consolidation of the
Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its properties or assets, or the
assignment by the Company of this Agreement and the performance of its
obligations hereunder. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated.


Section 14.Employee Acknowledgment. The Employee acknowledges (i) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.


AGREED TO BY:
DICE INC.
Sign: /S/ SCOT W. MELLAND    
Scot W. Melland
Chairman, President, & Chief
Executive Officer


BENNETT SMITH
Sign: /S/ BENNETT SMITH    






















--------------------------------------------------------------------------------




Addendum to Employment Agreement - Bennett Smith (Employee)
Section 1.     Title and Job Description. The Employee shall be employed on a
full-time basis, as Chief Technology Officer of the Company. In such capacity,
the Employee shall be responsible for the technology operations of the Company
and any other responsibilities reasonably assigned by the Company from time to
time. The Employee shall report to the President and CEO of the Company.


Section 2.     Compensation. In consideration of the services to be rendered
hereunder: the Employee shall be paid an annual base salary of $285,000 per year
(prorated for calendar year 2012), plus Employee shall be eligible for an annual
target bonus of 30% of the Employee's annual base salary (prorated for calendar
year 2012) based upon Company performance and MBOs. Employee will also receive a
sign on bonus of $50,000.


The Employee shall be granted 75,000 stock options (“Stock Options”) and 50,000
shares of restricted stock (“Restricted Stock”) on the administration date
following the initial date of the Employee's employment with the Company, made
pursuant to the terms and conditions of the Company's 2007 Equity Award Plan
(the “Stock Option Plan”) and option-granting documents and subject to approval
by the Compensation Committee or the Board of Directors. The Stock Options shall
vest over four years, with twenty-five percent (25%) vesting upon the first
anniversary of the grant and six and one-quarter percent (6¼%) vesting quarterly
thereafter. The Restricted Stock shall vest over four years, with twenty-five
percent (25%) vesting upon the first anniversary of the grant and twenty-five
percent (25%) vesting upon each anniversary thereafter.
The Employee shall be eligible for all employee benefits under the Company's
benefit plans in effect from time to time, including health, prescription, life,
dental, vision, short-term and long-term disability, flexible spending account,
and 401(k) Plan. The Employee shall be entitled to four weeks of vacation per
year.
The Employee's compensation shall be reviewed on at least an annual basis.
Section 3.     Severance. In lieu of any severance pay or severance benefits
otherwise payable to the Employee under any plan, policy, program or arrangement
of the Company or its subsidiaries, the following shall apply:


(a)If there is a Termination (as herein defined) of the Employee's employment
with the Company at any time prior to a “Change of Control” (as defined herein)
without “Cause” (as defined herein), the Employee shall be entitled to receive a
lump-sum severance payment equal to one hundred percent (100%) of his then
current annual base salary, and the Employee shall also be entitled to
accelerated stock option vesting, effective upon such Termination, with respect
to twenty-five percent (25%) of the shares of Company common stock underlying
each of the Employee's then unvested outstanding stock options, restricted stock
and other outstanding equity-based awards.


(b)If there is a Termination of the Employee's Employment with the Company
following a Change of Control, the Employee shall be entitled to receive a
lump-sum severance payment equal to (i) one hundred percent (100%) of his then
current annual salary plus (ii) the amount of his then current bonus target, and
(iii) accelerated vesting with respect to one-hundred percent (100%) of the
shares of Company common stock underlying each of the Employee's then unvested
outstanding stock options, restricted stock and other outstanding equity-based
awards.


(c)The Employee, such Employee's spouse and eligible dependents will




--------------------------------------------------------------------------------




continue to be provided with medical and dental benefits for the twelve
(12)-month period following such Employee's Termination on the same basis as
provided to active employees of the Company. Following such twelve (12)-month
period, the Employee, such Employee's spouse and eligible dependents will begin
eligibility for continuation of medical and dental coverage in accordance with
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”).


Section 4.    Definitions.
(a) For purposes of this Agreement only, a “Change of Control” of the Company
shall be deemed to have occurred if at any time on or after the date of the
Employment Agreement one or more of the following events shall have occurred:
(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities; or
(ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Company's assets; or
(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets; or
(iv) the consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another
corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding common
stock and outstanding company voting securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the outstanding Company common
stock and outstanding Company voting securities, as the case may be, (b) no
person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent board at the time of the execution of the initial
agreement, or of the action of the board of directors, providing for such
Business Combination; or
(v) a change in the composition of the Board over a period of thirty-six (36)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are continuing




--------------------------------------------------------------------------------




directors.
(b) For purposes of this Agreement only, “Cause” shall mean (i) embezzlement by
the Employee, (ii) misappropriation by the Employee of funds of the Company,
(iii) conviction of a felony, (iv) commission of any other act of dishonesty
which causes material economic harm to the Company, (v) acts of fraud or deceit
by the Employee which causes material economic harm to the Company, (vi)
material breach of any provision of the Employment Agreement by the Employee,
(vii) willful failure by the Employee to substantially perform such Employee's
duties hereunder, (viii) willful breach of fiduciary duty by the Employee to the
Company involving personal profit or (ix) significant violation of Company
policy of which the Employee is made aware (or such Employee should reasonably
be expected to be aware) or other contractual, statutory or common law duties to
the Company. No act, or failure to act on the part of the Employee, shall be
deemed willful unless it is done, or omitted to be done, by the Employee in bad
faith or without reasonable belief that the Employee's action or omission was in
the best interests of the Company.
(c) For purposes of this Agreement only, “Good Reason” shall mean (i) a
diminution in the responsibilities, title, duties and reporting lines of the
Employee compared to those existing immediately prior to a Change of Control,
(ii) a reduction in salary, incentive compensation and other employee benefits
of the Employee compared to those existing immediately prior to the Change of
Control, (iii) relocation of the Employee to an office more than 40 miles from
the principal office at which the Employee is employed immediately prior to the
Change of Control, (iv) any breach by the Company of the Employment Agreement or
(v) the failure of any successor to assume, in writing, all obligations under
the Employment Agreement.
(d) For purposes of this Agreement only, “Termination” shall mean termination of
the Employee's employment without Cause or by the Employee for Good Reason.
Section 5.    Excise Tax
In the event that the Employee becomes entitled to the payments and benefits
provided in Section 3 (the “Severance Payments”) of this Addendum to the
Employment Agreement, if any of the Severance Payments will be subject to the
excise tax (the “Excise Tax”) imposed under Section 4999 of the Code, the
Company shall pay to the Employee an additional amount (the “Gross‑Up Payment”)
such that the net amount retained by the Employee, after deduction of any Excise
Tax on the Severance Payments and any Federal, state and local income and
employment tax and Excise Tax upon the payments and benefits provided for by
Section 5 of this Addendum to the Employment Agreement, shall be equal to the
Severance Payments. For purposes of determining whether any of the Severance
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) any other payments or benefits received or to be received by the Employee in
connection with a change in ownership or control (within the meaning of section
280G of the Code and the regulations promulgated thereunder) of the Company or
the Employee's termination of employment by the Company without Cause or by the
Employee for Good Reason (whether pursuant to the terms of the Employment
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change of control or any person affiliated with
the Company or such person) shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company's independent auditors and reasonably acceptable to the Employee such
other payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Section 280G(b)(4)(A) of the Code, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of




--------------------------------------------------------------------------------




the Code, in excess of the “base amount” allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, (ii) the amount of
the Severance Payments which shall be treated as subject to the Excise Tax shall
be equal to the lesser of (A) the total amount of the Severance Payments or
(B) the amount of excess parachute payments within the meaning of section
280G(b)(l) of the Code (after applying clause (i), above), and (iii) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Company's independent auditors in accordance with the principles of
sections  280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, the Employee shall be deemed to pay Federal income
taxes at the highest marginal rate of Federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Employee's residence on the date of termination, net of the maximum reduction in
Federal income taxes which could be obtained from the deduction of such state
and local taxes.
Section 6.    Withholding
All amounts payable hereunder shall be subject to and paid net of all required
withholding taxes.
AGREED TO BY:
DICE INC.
Sign: /S/ SCOT W. MELLAND    
Scot W. Melland
Chairman, President, & Chief
Executive Officer


BENNETT SMITH
Sign: /S/ BENNETT SMITH    















